DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, 10, 12-16, 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Takenaka, US 2014/0078358 A1.
Regarding claim 1, Takenaka discloses a method for capturing images of a scene, the method comprising:
exposing a sensor (Fig. 1: 1) comprising a plurality of pixels (¶ 0021) to a flickering light source (See fig. 2: st101; ¶ 0023-0024; 0060); and
for each of the plurality of pixels, acquiring a value representative of a light level at a corresponding pixel by gradually varying a value of sensitivity of the corresponding pixel (Note in figs. 5C and 11C that a gain is gradually changed and the exposure amount is measured as shown in figs. 5E and 11E (¶ 0034-0036; 0069-0072)).

Regarding claim 2, Takenaka discloses gradually increasing the value of the sensitivity of a corresponding photodiode of the corresponding pixel until a threshold value is reached (Note in fig. 11C that a target gain gt508 corresponding to the luminance of frame fr508 is obtained and the gain for the frames fr505-fr508 is determined by linear interpolation (¶ 0068)); and
gradually decreasing the value of the sensitivity of the corresponding photodiode from the threshold value (Note that when the luminance of the light source of a frame is equal to that of the frame fr508, the control unit 12 lowers stepwise the gains ga509 to ga512 in the frames fr509 to fr512 so that the exposure amount of the frame fr512 reaches the target exposure amount (¶ 0070)).

Regarding claim 3, Takenaka discloses that for each of the plurality of pixels, maintaining the value of the sensitivity of the corresponding photodiode at the threshold value after the gradual increase and before the gradual decrease (Note in figs. 11C and 11E that the gain for each of the frames is maintained at a respective level until the exposure amount exceeds the target exposure amount, then the gain would be stepwise decreased (¶ 0070)).

Regarding claim 4, Takenaka discloses that for each of the plurality of pixels, adjusting a duration over which the value of sensitivity of the corresponding pixel is gradually varied (See fig. 2: st110 and st110, ¶ 0031-0034).

Regarding claim 5, Takenaka discloses that acquiring the value representative of the light level is carried out during an integration period divided into a plurality of separate sub-periods (See figs. 5E and 11E (¶ 0034-0036; 0069-0072)).

Regarding claim 6, Takenaka discloses gradually varying the value of sensitivity of the corresponding pixel comprises gradually varying a duration between each sub-period of the plurality of separate sub-periods (Note in fig. 5 that relative gains (gr301-305) are calculated and added to an absolute gain (ga300) (¶ 0036)).

Regarding claim 9, Takenaka discloses an image sensor (Fig. 1: 1) comprising:

for each of the plurality of pixels, acquiring a value representative of a light level at a corresponding pixel by gradually varying a value of sensitivity of the corresponding pixel (Note in figs. 5C and 11C that a gain is gradually changed and the exposure amount is measured as shown in figs. 5E and 11E (¶ 0034-0036; 0069-0072)).

Regarding claim 10, Takenaka discloses a frequency detector to determine a frequency of the flickering light source (¶ 0023-0024).

Regarding claim 12, limitations of claim 12 have been discussed and analyzed in the rejection of claim 2.

Regarding claim 13, limitations of claim 13 have been discussed and analyzed in the rejection of claim 3.

Regarding claim 14, limitations of claim 14 have been discussed and analyzed in the rejection of claim 4.

Regarding claim 15, limitations of claim 15 have been discussed and analyzed in the rejection of claim 5.

Regarding claim 16, limitations of claim 16 have been discussed and analyzed in the rejection of claim 6.

Regarding claim 18, Takenaka discloses an image sensor (Fig. 1: 1) comprising:
a plurality of pixels, each of the plurality of pixels including a photodiode (¶ 0021); and
a frequency detector to determine a frequency of a flickering light source (¶ 0023-0024), wherein the image sensor is configured to capture images of a scene exposed with the flickering light source (See fig. 2: st101; ¶ 0023-0024; 0060) by:
for each of the plurality of pixels, acquiring a value representative of a light level at a corresponding pixel by gradually increasing a value of sensitivity of a corresponding photodiode of the corresponding pixel to a first value (Note in figs. 5C and 11C that a gain is gradually changed and the exposure amount is measured as shown in figs. 5E and 11E (¶ 0034-0036; 0069-0072)), maintaining the value of sensitivity of the corresponding photodiode at the first value after the gradual increase (Note in figs. 11C and 11E that the gain for each of the frames is maintained at a respective level until the exposure amount exceeds the target exposure amount, then the gain would be stepwise decreased (¶ 0070)), and
gradually decreasing the value of sensitivity of the corresponding photodiode from the first value to a second value (Note that when the luminance of the light source of a frame is equal to that of the frame fr508, the control unit 12 lowers stepwise the 

Regarding claim 20, limitations of claim 20 have been discussed and analyzed in the rejection of claim 5.

Regarding claim 21, limitations of claim 21 have been discussed and analyzed in the rejection of claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka, US 2014/0078358 A1 in view of Daiku, US 2004/0016919 A1.
Regarding claim 8, although Takenaka does not teach adjusting an exposure period depending on a frequency of the flickering light source, Daiku teaches the concept of adjusting the integration time while adjusting the gain corresponding to a flicker frequency (¶ 0045-0046).  Thus, taking the combined teaching of Takenaka in view of Daiku as a whole, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application, to adjust an exposure period depending on a frequency of the flickering light source.  The motivation to do so would have been to perform sensitivity adjustment in a wide range without causing flicker or stripes due to the illumination by a fluorescent lamp, as suggested by Daiku (¶ 0055).

Regarding claim 11, limitations of claim 11 have been discussed and analyzed in the rejection of claim 8.

Regarding claim 19, limitations of claim 19 have been discussed and analyzed in the rejection of claim 8.

Allowable Subject Matter
Claims 7, 17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández/ whose telephone number is (571)272-7311.  The examiner can normally be reached on 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
April 21, 2021